Citation Nr: 0918196	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  00-06 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to November 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claim for service connection for PTSD.

In March 2000, the Veteran and his friend testified at a 
hearing before RO personnel; a transcript of the hearing is 
of record.

Rating decisions dated in June 2000 and October 2001 also 
denied the claim for service connection for PTSD.

In July 2003 and September 2005, the Board remanded the 
appeal to the RO for additional development.  The development 
has been completed, and the case is before the Board for 
final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The record does not demonstrate that the Veteran engaged 
in combat with the enemy.

3.  The Veteran's claimed in-service stressful experience has 
not been corroborated by service records, and the diagnosis 
of PTSD, made many years after separation from service, was 
consistently based on a pre-service stressful experience, the 
discovery of his mother's suicide by gunshot wound prior to 
service.

4.  The Veteran's PTSD, diagnosed many years after separation 
from service, was not shown to be aggravated as a result of 
events during military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
PTSD was received in November 1998.  Thereafter, he was 
notified of the general provisions of the VCAA by the 
Colombia RO and Appeals Management Center (AMC) in 
correspondence dated in May 2001, July 2004, and October 
2005.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in January 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in January 
2009 with the supplemental statement of the case.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, private 
and VA in- and out-patient treatment records, and records 
from the Social Security Administration (SSA) have been 
obtained and associated with his claims file.  The Veteran 
has also been provided with VA mental disorders examinations 
and opinions to assess the current nature and etiology of his 
claimed PTSD disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records that document behavior changes following the claimed 
assault may corroborate the veteran's account of the stressor 
incident.  See 38 C.F.R. § 3.304(f)(3) (2008).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2008).


Factual Background and Analysis

In his original claim received in November 1998, the Veteran 
asserted that he had PTSD as a result of abuse by his 
sergeant, Sgt. W.  In multiple, subsequent statements, he 
claimed that he had PTSD or other nervous (anxiety) disorders 
prior to service, and that his PTSD was aggravated by 
physical abuse and verbal threats by his sergeant in November 
1974 during active service.  He stated that he went AWOL 
after the incident.

Multiple statements from the Veteran and his private and VA 
treatment records document that his mother committed suicide 
on Thanksgiving Day in 1971 by gunshot wound to the abdomen.  
The Veteran, who was a high school student at the time, found 
his mother in her bed surrounded by pictures of her children.  

In an enlistment report of medical history dated in July 
1974, the Veteran denied having any frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort.  An enlistment 
medical examination report dated in July 1974 listed normal 
psychiatric findings.  

Service personnel records include an evaluation for discharge 
report completed in November 1974 that documented 
observations and counseling of the Veteran by his platoon 
sergeant, E. M., and company commander.  During his initial 
interview on September 27 with his commander, he expressed 
contempt toward the Army.  It was noted that he was counseled 
on quite a few occasions concerning his negative attitude, 
lack of motivation, and failure to follow instruction.  On 
September 30, he was counseled by Sgt. M. for being late for 
formation.  On October 7, he was counseled by his commander 
concerning his negative attitude in that he constantly failed 
to complete required work.  On October 15, he was counseled 
by Sgt. M. for failure to comply by not being quiet in 
formation and for being disrespectful to an NCO by talking 
back after being corrected.  Sergeant M. noted that the 
Veteran had shown a continued decline in performance of his 
duties and showed resentment toward counselings.  He 
recommended discharge.  On October 30, he was counseled by 
his commander concerning his negative attitude, which he 
claimed was caused by personal problems.  He was then 
counseled about his personal problems and granted seven days 
leave which he believed would solve his problems completely.  
After reporting back from leave, he showed no improvement and 
was counseled for being late for formations, straggling in 
formation, and his negative attitude.  He was given Article 
15 on October 31 for disobeying a written lawful order.  He 
went AWOL from November 1 through 5 and received non-judicial 
punishment.  He was honorably discharged later that month.

Post-service private inpatient treatment records from Self 
Memorial Hospital dated in October 1975 showed that the 
Veteran was admitted for attempted suicide.  He reported that 
he had been nervous, worrying a great deal, and drinking 
heavily since his mother shot herself.  The diagnosis was 
overdose of medication and depressive neurosis.

Private inpatient and outpatient treatment records from 
Anderson Memorial Hospital dated from February to April 1980 
documented that the Veteran injured his back on Thanksgiving 
Day in 1979 while lifting at work.

Private inpatient treatment records from Greenville Hospital 
dated from September to October 1980 showed that the Veteran 
was admitted for evaluation of his back pain and for a 
psychiatric evaluation.  The Veteran described becoming very 
frightened, frustrated, and angry after hurting his back at 
work.  The diagnosis was no psychiatric disease found other 
than the situational problems.

In a private psychiatric evaluation report from Dr. M .S., 
dated in February 1981, the Veteran stated that he joined the 
military several months after his mother committed suicide 
about nine years ago.  He reported that he served for six 
months and received an honorable discharge when his wife 
became pregnant.  The report included a detailed review of 
his medical records pertaining to his 1979 back injury from 
November 1979 to October 1980.  Dr. M. S. noted that the 
Veteran's emotional constitution demonstrated a period of 
emotional decompensation characterized by depression 
following his mother's death.  He added that following 
treatment, the Veteran reconstituted his emotional stability 
with no recurrence until the present condition developed 
following an industrial injury.  The impression included 
affective (cyclothymic) constitution and affective disorder 
or depression.
During an SSA hearing in March 1982, the Veteran testified 
that his parents separated while he was in high school, he 
quit school to support his mother and a younger sibling, and 
his mother committed suicide.  He testified that since his 
mother's suicide, his nerves had not been the same and that 
his nervous condition "got real worse" after he hurt his 
back at work in 1979 on Thanksgiving Day.  His lifelong 
friend also testified that the Veteran had a violent temper 
and had changed since his mother's suicide.

In a written lay statement received from the Veteran's pastor 
during the SSA hearing, he explained that he was closely 
associated with the Veteran's family, which had a history of 
extreme nervous conditions.  He stated that he viewed the 
Veteran after his mother's suicide and realized that his 
health was being severely affected.

In a private treatment note from D. P., M.D., dated in May 
1982 the diagnosis was nervous condition (unknown type), back 
pain, and left knee pain.

Inpatient treatment records from South Carolina State 
Hospital dated in August 1982 showed that the Veteran was 
admitted for back pain.  He reported that he served in the 
military, but just as he received orders to Germany, his 
first wife indicated that she was having a difficult 
pregnancy, and the Veteran received an honorable discharge.  
The diagnoses at discharge were schizotypal personality, 
borderline personality disorder, and dependent personality 
disorder.

In September 1981, the Veteran applied for non-service-
connected pension and was denied benefits the following 
month.  In September 1982 (and in September 1983, January 
1984, and October 1985), he applied to reopen his claim for 
non-service-connected pension.

On an application for services from Anderson-Oconee-Pickens 
Mental Health Center dated in September 1982, the Veteran 
sought help for nerves.  He expressed suicidal thoughts if he 
could not get disability benefits to provide for his family.  
He stated that he had been told he has schizophrenia.

In a written statement received in September 1982, the 
Veteran indicated that his mental problems started when his 
mother committed suicide when he was a junior in high school.

A VA hospital summary dated in August 1983 documented that 
the Veteran was admitted in June 1983 with complaints of 
depression, auditory and visual hallucinations, alcohol 
abuse, and back and leg pain secondary to his trauma three 
years ago.  In a chaplain note dated in June 1983, he 
reported continuous adjustment difficulties resulting from 
his mother's suicide in 1971.  The diagnosis at discharge 
included adjustment reaction with mixed emotional features 
and rule out residual schizophrenia.  The Veteran was 
readmitted to a VA hospital in August 1983 due to complaints 
of hearing voices, insomnia, and depression.  The diagnosis 
was schizo-affective disorder, mixed type.

A VA hospital summary dated in February 1984 showed that the 
Veteran was admitted in January 1984 for an acute 
exacerbation of schizophrenia, complaining of hearing the 
voice of his dead mother telling him to commit suicide.  The 
diagnosis was schizoaffective disorder, mixed.

In an SSA disability examination report dated in April 1984, 
the Veteran reported that his parents separated while he was 
in high school, and he dropped out to work in a mill to 
support his mother and siblings.  He stated that his mother 
sent him to a relative's home one evening, and when he 
returned, he found his mother lying on the bed after shooting 
herself in the stomach.  He indicated that "they say I just 
went berserk then" and that he had little memory for the 
events that followed the suicide.  The examiner noted that 
the Veteran's back injury, some hospitalizations, and his 
estrangement from his wife occurred on or very near to the 
date of his mother's suicide, Thanksgiving.  She opined that 
the Veteran lacked insight into the impact of his mother's 
suicide on his life.  The diagnostic impression was 
functional nonpsychotic disorders, borderline personality 
with paranoid delusions, and suicidally depressed.

In an SSA examination report dated in June 1984, the Veteran 
reported that his problems started after his mother killed 
herself while he was in high school, and that this was when 
he began hearing voices and seeing things.  He stated that 
there have been occasional remissions, but that the 
hallucinations had been fairly constant since 1979 when he 
had to quit work.  The diagnostic impression was overtly 
psychotic with suicidal ideations.

Treatment records from Anderson-Oconee-Pickens Mental Health 
Center dated from February 1985 to February 1987 showed 
treatment for schizophrenia, paranoid type.

A discharge summary from Anderson Memorial Hospital dated in 
April 1985 noted that the Veteran was admitted for a 
depressive reaction to the loss of seeing his daughter from 
his second marriage; the diagnosis was depressive reaction in 
partial remission.

In April 1985, the Veteran was awarded SSA disability 
benefits.  He was determined to be disabled for SSA purposes 
from February 1981 based on a primary diagnosis of severe 
chronic paranoid schizophrenia. 

In a VA special neuropsychiatric examination report dated in 
January 1986, the Veteran described developing psychiatric 
symptoms after his mother's death, indicating that he would 
do things without remembering them, such as tearing up his 
property when he was married and preaching his mother's 
funeral without being aware of it.  He stated that he 
continued to have similar episodes approximately twice per 
day.  The diagnosis was schizophrenic disorder, chronic 
undifferentiated type with apparent elements of paranoia and 
affective symptoms.

In a rating decision dated in April 1986, the Veteran was 
awarded non-service-connected pension for schizophrenic 
disorder.

Private treatment records from Beckman Center for Mental 
Health Service dated from March to September 1987 showed that 
the Veteran was treated for schizophrenia, paranoid type.  

A VA hospital summary dated in May 1987 indicated that the 
Veteran was admitted for a medication overdose after his 
fourth wife attempted suicide, and the Veteran thought it was 
his fault.  The diagnosis was bipolar affective disorder. 

In an SSA report of contact dated in June 1988 with the 
Veteran's private physician, Dr. D. P., the SSA doctor 
informed Dr. D. P. that the Veteran was alleging disability 
based on paranoid schizophrenia.  Dr. D. P. agreed that the 
Veteran probably had paranoid schizophrenia, reporting that 
he complained of hearing voices in 1987.

In an SSA disability examination report dated in August 1988, 
the Veteran fully reported that he has had problems with his 
nerves since his mother committed suicide in 1975.  The 
diagnosis was schizo-affective disorder, severe.  In an SSA 
transmittal dated in August 1988, his SSA disability benefits 
were continued based on a primary diagnosis of affective 
disorders.

VA inpatient and outpatient treatment records dated from 
November 1996 to August 1998 included treatment for alcohol 
and drug intoxication and dependence, a history of 
schizophrenia and bipolar disorder, active suicidal ideation, 
and chronic pancreatitis.

In March 1997, the Veteran was hospitalized at the Self 
Memorial Hospital for treatment of a bipolar affective 
disorder. 

Private treatment records from Beckman Mental Health Center 
dated from November 1996 to October 1997 included reports of 
auditory and visual hallucinations and paranoia.  The 
diagnosis was schizophrenia, paranoid type.

In March 2000, the Veteran testified before RO personnel that 
his drill sergeant grabbed him by the shoulder and pushed him 
to the ground and that the incident "did not make [him] feel 
too good" because he already had bad nerves.  When asked how 
the incident affected him today, he testified that he was 
"paranoid schizophrenic," and "I dream about it, 
nightmares, you know it causes me to have panic attacks.  I 
just jump up and start running.  It's like the point - it's 
like when it happens though, it's like the only thing goes 
through my mind is, 'you killed my mother, you killed my 
mommy.'"  He stated he was afraid for his life because he 
didn't know what to expect from the sergeant.  The Veteran's 
friend also testified that he had known the Veteran since age 
nine and observed that he had changed after his mother's 
suicide and after service.

In a VA mental disorders examination report dated in May 
2000, the Veteran stated that his problems began in 1971 
after his mother committed suicide by gunshot wound to the 
abdomen and he found her.  He believed that entering the 
military made his condition worse, reporting that his 
sergeant shoved him to the ground and threatened him.  
Following a clinical interview and mental status examination, 
the examiner diagnosed depressive disorder, not otherwise 
specified.  She indicated that the Veteran clearly had a 
history of psychiatric problems, which predated his time in 
the military service, noting that he associated the onset of 
his problems with mental illness with the death of his mother 
by suicide.  She cited the one event in which he reported a 
sergeant shoved him to the ground and threatened him and 
opined that there was no clear evidence that this event 
worsened his symptoms of PTSD.  She added that while he does 
have some symptoms of PTSD, he did not meet the full 
criteria.  She concluded that it was impossible to determine 
whether there was any increase in symptoms due to his time in 
the military, although there was no clear evidence that there 
was an increase.  

Additional private and VA treatment records documented 
ongoing treatment for the Veteran's psychiatric disorders.

In a VA treatment note dated in May 2003, the Veteran 
reported flashbacks and nightmares related to his mother's 
death in addition to hearing voices telling him to kill 
himself.  The attending psychiatrist's diagnosis included 
PTSD.  Subsequent treatment notes included the same 
complaints of flashbacks and nightmares related to his 
mother's death.  Beginning in March 2005, his VA attending 
psychiatrist changed the diagnosis to major depression 
recurrent with psychotic features and history of PTSD; 
however the etiology of the PTSD was not reported.

In a VA mental disorders examination report dated in October 
2008, the examiner indicated that she reviewed the six 
folders that complete the Veteran's claims file, in addition 
to computerized VA medical records.  She noted the Veteran's 
diagnosis in May 2003 of PTSD in VA treatment records with 
flashbacks and nightmares related to the death of his mother 
by self-inflicted gunshot wound.  During the clinical 
interview, the Veteran stated that he was shocked and 
horrified when he found his mother's body and went "crazy."  
He stated that he had a very sketchy memory of this time 
period.  He related that he joined the service "to get away 
from everybody," hoping to get his "mind clear."  He 
described all of his siblings as having emotional problems 
and that five out of six are on disability.  

The Veteran also stated that he felt harassed by a sergeant 
who threatened to kill him during service.  He denied any 
problems for which he might have been responsible.  He stated 
that he was terrified for his life and went AWOL for four 
days.  The examiner observed that he had been counseled on 
quite a few occasions concerning his negative attitude, lack 
of motivation, and failure to follow instructions.  She also 
noted that he had stated on several occasions when making 
application for disability that he had been hit in the mouth 
by his sergeant and was asked to provide documentation to 
support this allegation, but had not done so.  The diagnosis 
included PTSD related to his mother's suicide and recurrent 
major depression with psychotic features.  The examiner 
explained that the in-service stressor the Veteran identified 
would not seem sufficient to exacerbate his ongoing 
condition.  First, she reasoned that the Veteran had 
submitted no evidence to indicate that any mistreatment in 
service occurred.  Second, she noted that there was little 
indication that he had suffered behavioral, cognitive, 
social, affective, or somatic changes as a result of the four 
months he spent in the military.  Finally, she observed that 
information and past medical records from the claims file did 
not provide any credible, documented, linkage between 
stressors in the service and his current level of 
functioning.

The Board has considered the Veteran's claim for service 
connection for PTSD, to include as a result of in-service 
physical abuse and as a pre-existing condition aggravated by 
service, but finds that service connection based on either 
theory is not warranted for the reasons outlined below.
The Veteran originally asserted that he developed PTSD as a 
result of in-service physical abuse and threats by his 
sergeant in November 1974.  In this case, because the Veteran 
did not engage in combat, service records or other credible 
supporting evidence is required to corroborate his testimony.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 
6 Vet. App. 283 (1994).  Unfortunately, there is no credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  In addition, neither his service 
treatment and personnel records nor other treatment records 
document behavior changes following the alleged abuse.  
Rather, his service personnel records show that he had 
already been counseled on numerous occasions prior to the 
alleged abuse and going AWOL in November 1974 and that 
similar behavioral problems continued upon his return.  In 
addition, there is no medical opinion that links his PTSD and 
any event in service.  Therefore, his claim that PTSD was the 
direct result of military service must be denied because his 
claimed stressful event was not verified by his military 
records or by any other records documenting behavior changes 
following the alleged personal assault, nor is there any 
medical evidence that relates any of his psychiatric 
disorders to the alleged personal assault or his four months 
of service.

During the pendency of his claim, the Veteran and his 
representative also asserted that his PTSD was aggravated by 
military service, particularly by the event in which the 
Veteran's sergeant shoved him to the ground and threatened 
him.  
  
The Board notes that only the May 2000 and October 2008 VA 
examination reports contain opinions regarding whether the 
Veteran's claimed PTSD disability was aggravated by events or 
injuries during active service.  The May 2000 examiner 
determined that while the Veteran did have some symptoms of 
PTSD, he did not meet the full criteria.  Moreover, the 
examiner found no clear evidence that the alleged in-service 
assault by a sergeant worsened the Veteran's symptoms of 
PTSD.  

Similarly, although the October 2008 VA examiner did diagnose 
PTSD related to his mother's suicide, she opined that the in-
service stressor the Veteran identified seemed insufficient 
to exacerbate his ongoing condition.  The Board finds that 
this medical opinion is entitled great probative value 
because the conclusion is supported by a medical rationale 
and is consistent with the Veteran's service treatment and 
personnel records and post-service treatment records.  See 
also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 
(holding that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion that 
contributes to the probative value to a medical opinion.)  
Specifically, the examiner reasoned - based on a thorough 
clinical interview of the Veteran and review of his entire 
claims file - that his psychiatric symptoms related to his 
mother's suicide were not aggravated by service because there 
was no evidence to indicate that any mistreatment in service 
occurred; there was little indication that he had suffered 
behavioral, cognitive, social, affective, or somatic changes 
as a result of the four months he spent in the military; and 
that information and past medical records from the claims 
file did not provide any credible, documented, linkage 
between stressors in the service and his current level of 
functioning.

The Board further finds that the medical evidence itself, 
which spans more than three decades, fails to show that the 
claimed in-service personal assault was clinically 
significant.  The Board observes that from 1975 to the 
present, the context of the Veteran's psychiatric treatment 
has consistently centered on the suicide of his mother and 
was shown to increase in severity following a November 1979 
workplace injury.  Notably, the only instances in which he 
described the alleged in-service assault and threat was in 
written correspondence and oral testimony in support of his 
claim and in VA examinations in May 2000 and October 2008.  
His private and VA treatment records, in contrast, contain no 
attributions (made by the Veteran or by his medical treatment 
providers) that the alleged in-service assault, or any of his 
military service in general, in any way exacerbated his 
psychiatric disabilities, to include PTSD.  Accordingly, the 
Veteran's claim for PTSD must be denied because it is not 
shown to be the result of service, including any in-service 
assault, and because it was not shown to be aggravated by 
service, including any in-service assault.

The Board does not doubt the sincerity of the Veteran and his 
representative's belief that he has a current PTSD disability 
as a result of, or aggravated by, military service.  However, 
questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the Veteran is a layperson 
without the appropriate medical training or expertise, he is 
not competent to render probative (i.e., persuasive) opinions 
on such medical matters.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
PTSD disability have no probative value.

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


